Case 1:19-mc-51178-TLL-PTM ECF No. 16 filed 04/23/20                  PageID.126      Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff/Respondent,                                Case No. 19-51178
                                                            Honorable Thomas L. Ludington

v.

ROBERT REZNICK,

       Defendant,

ADAM REZNICK,

      Petitioner.
____________________________/

ORDER GRANTING RESPONDENT UNITED STATES OF AMERICA’S MOTION TO
                    DISMISS WITH PREJUDICE

       On March 18, 2019, an information was filed against Robert Reznick alleging violations

of wire fraud from 2009–2016 and filing a false federal income tax return. ECF No. 1 in 19-20148.

Robert Reznick pled guilty on March 26, 2019 and was sentenced on July 18, 2019. ECF No. 26

in 19-20148. As part of his sentence Robert Reznick was required to forfeit eight firearms that he

claimed ownership of. ECF No. 29 at PageID.217-218 in 19-20148; ECF No. 7-1 at PageID.56-

57.

       On August 15, 2019, Petitioner, Adam Reznick, Robert Reznick’s son, filed a statement of

interest in five of the eight firearms subject to forfeiture. ECF No. 1 in 19-51178. On December 3,

2019, Respondent’s motion to dismiss was granted because of Petitioner’s failure to state a claim.

ECF Nos. 4, 8. On February 10, 2020, Petitioner filed a “Combined Verified Statement of Interest

and Petition to Adjudicate Validity of Interest and Brief in Support of the Same.” ECF No. 10.

Petitioner reiterated his interest in five of the forfeited firearms. Id. In response, on March 30,
Case 1:19-mc-51178-TLL-PTM ECF No. 16 filed 04/23/20                   PageID.127       Page 2 of 3



2020, Respondent filed a motion to dismiss because the renewed petition was untimely, or in the

alternative, for failure to state a claim. ECF No. 15. As of April 21, 2020, Petitioner has not filed

a response.

       On March 13, 2020 Chief Judge Hood issued an administrative order that provided that as

a result of COVID-19, “All civil and criminal matters scheduled for in-court appearance before

any district or magistrate judge in the Eastern District of Michigan are postponed pending further

order of the Court. Questions concerning filing deadlines should be directed to the assigned judge.”

20-AO-021. The order further provided that “This order does not affect the Court’s consideration

of civil or criminal motions that can be resolved without oral argument or handled by telephone

or video conference.” Id. (emphasis added).

       The motion to dismiss was properly filed and served. Petitioner is represented by counsel

and counsel for Petitioner could have filed a response electronically on CM/ECF. Petitioner did

not file a response and did not request an extension of deadlines. Additionally, a motion to dismiss

can be granted as unopposed. Humphrey v. U.S. Attorney General’s Office, 279 Fed. App’x 328,

331 (6th Cir. 2008) (“where, as here, plaintiff has not raised arguments in the district court by

virtue of his failure to oppose defendants’ motions to dismiss, the arguments have been waived.”);

see also Burdick v. Anthony, 2007 WL 275968 at *1 (N.D. Ohio, Jan. 26, 2007) (“The district

court’s power to grant motions to dismiss because they are unopposed is firmly settled.”); LR

7.1(c)(1) (“A respondent opposing a motion must file a response, including a brief and supporting

documents then available.”). Respondent’s motion to dismiss will be granted as unopposed.

       According, it is ORDERED that Respondent’s Motion to Dismiss, ECF No. 15, is

GRANTED.




                                               -2-
Case 1:19-mc-51178-TLL-PTM ECF No. 16 filed 04/23/20       PageID.128      Page 3 of 3



       It is further ORDERED that Petitioner’s Statement of Interest, ECF No. 10, is

DISMISSED.


Dated: April 23, 2020                              s/Thomas L. Ludington
                                                   THOMAS L. LUDINGTON
                                                   United States District Judge




                                        -3-
